DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021, has been entered.

Response to Arguments
Applicant's arguments filed March 17, 2021, have been fully considered but they are not persuasive.
Applicant argues (labeled 1 in the March 17, 2021, Reply) that Shimizu (US 2011/0096530), in Figs. 3A–C, illustrates the emission spectrum of the light source, not the emission spectrum of “a final visual light of the blue sub-pixel of the display device,” as now recited in Claim 1.  Applicant notes that Figs. 10A and 10B of Shimizu illustrate the output from each color pixel.  Applicant argues that based on this difference in emission spectrums of Shimizu, it would not have been obvious to combine the 
As Applicant notes, Fig. 10B of Shimizu illustrates an emission spectrum of the pixels.  This corresponds to Applicant’s “final visual light” (see, e.g., Applicant’s definition of this term in paragraph [0033] of the specification).  The spectrum taught by Shimizu appears to show a ratio of about 5–7.  This falls within the claimed range.  Further, as noted in the previous rejection, Kim (US 2015/0286096) teaches that the ratio of blue, green, and red light emitted can be adjusted to achieve a desired color purity (e.g., paragraph [0065]).  While Kim is again referencing backlight light source emission, the final visual light is a function of the backlight light source emission, and the teachings are still reasonably pertinent.  Thus, the combination of Shimizu, Kim, and Xu still would have rendered obvious these features newly recited in Claim 1.
Applicant argues (labeled 2 in the March 17, 2021, Reply) that the light source emission spectrum illustrated in Figs. 3A–C of Shimizu will be altered such that it does not represent the final visual light of the blue sub-pixel.  However, as noted above, Fig. 10B of Shimizu does illustrate a “final visual light” of the blue sub-pixel, and appears to illustrate a ratio of about 5–7, which is within the claimed range.
Applicant argues (labeled 3 in the March 17, 2021, Reply) that Shimizu teaches a lower limit of the y value of blue at 0.09, and that the final visual light would have a different y value.
Paragraph [0052] of Shimizu teaches that using the DCI chromaticity triangle, the ideal y value for blue is 0.06; paragraph [0056] of Shimizu teaches that the y value for blue should be as low as possible to increase DCI coverage (area ratio); and paragraph 
From these teachings of Shimizu, one of ordinary skill in the art at the time of effective filing would reasonably have considered a y value of 0.06, within the claimed range, as a matter of design choice, balancing a desire for increased DCI coverage and light extraction efficiency, prioritizing color reproducibility.
Accordingly, Applicant’s arguments are not persuasive, and the previous rejections are maintained, modified in view of the amendments thereto, as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0096530 to Shimizu et al. and U.S. Patent Application Publication No. 2015/0286096 to Kim et al.
Regarding Claim 1, Shimizu discloses (e.g., Figs. 1, 3A, 5, 6, and 9A–10B, and at least paragraphs [0027]–[0074]) a display device 1, comprising: a display unit (combination of 2 and 3), comprising: a light emitting unit (19 of light source 5 of backlight 2); and a light converting layer (combination of translucent resin 20, green phosphors 21 and red phosphors 22) disposed on the light emitting unit, wherein the display unit emits an output light under an operation of the highest gray level, the output 
Shimizu does not explicitly disclose that the first ratio ranges from 5 to 20.
Shimizu teaches that the blue light emitting device of the backlight has a peak intensity of a light emitting spectrum 3–19 times as high as the green light emitting phosphor in order to improve the color reproducibility of the display apparatus (Abstract, paragraph [0011]).  The example illustrated in Fig. 3A of Shimizu, Example 4, has a peak intensity of ratio of 7.2 (Fig. 5), and from the drawings and description of the spectrum in paragraph [0032], it appears that an intensity integral from 380–493 nm is about 3 times that of an intensity integral from 494–580 nm.  Although not illustrated, Shimizu also discloses examples with peak intensities of 12 and 19 (Examples 10 and 11, Fig. 5).  Based on the shape of the spectra illustrated in Figs. 3A–C and the description of the spectrum in paragraph [0032], one of ordinary skill in the art would reasonably conclude that these Examples 10 and 11 would have an intensity integral ratio of ~5–8.  This falls within the claimed range, and thus it would have been obvious 
Additionally, Shimizu illustrates an output spectrum of light coming from the blue pixel color filter in Fig. 10B, and shows a ratio of about 5–7, which is within the claimed range.
Further, Kim discloses a display, and teaches that the ratio of blue, green, and red light emitted (where the ranges recited in Claim 1 correspond generally to blue and green light) can be adjusted to achieve desired color purity (paragraph [0065]).
In view of the teachings of Kim, it would further have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the output spectrum of Shimizu, based on design needs and considerations, to within the claimed ratio range of 5–20.  Applicant has not disclosed any particular criticality of the claimed range, and the claims do not recite any specific limitation that achieves the claimed first ratio range other than the limitations found or rendered obvious in Shimizu and Kim.  
The combination of Shimizu and Kim does not explicitly disclose that the display unit is at least one sub-pixel, being a blue sub-pixel, and that it is the at least one sub-pixel that emits the output light having the claimed output spectrum.
However, Shimizu discusses generally pixels of each color of red, green, and blue, for example, in paragraph [0030], that the color filter includes filters for each pixel - blue, green, and red filters for each pixel, and in paragraph [0064] with reference to Fig. 10B, respective light emission spectrums coming out of the red, green, and blue color 
The combination of Shimizu and Kim would further have rendered obvious wherein a y-coordinate value of the output spectrum in CIE 1931 xy chromaticity diagram is in a range from 0.04 to 0.08.  In particular, paragraph [0052] of Shimizu teaches that using the DCI chromaticity triangle, the ideal y value for blue is 0.06; paragraph [0056] of Shimizu teaches that the y value for blue should be as low as possible to increase DCI coverage (area ratio); and paragraph [0056] of Shimizu also teaches the countering effect that having the y value be too low begins to decrease the light extraction efficiency.  Kim teaches that the ratio of blue, green, and red light emitted can be adjusted to achieve desired color purity (paragraph [0065]).
From these teachings of Shimizu and Kim, one of ordinary skill in the art at the time of effective filing would reasonably have considered a y value of 0.06, within the claimed range, as a matter of design choice, balancing a desire for increased DCI coverage and light extraction efficiency, prioritizing color reproducibility.
Regarding Claim 2, the combination of Shimizu and Kim would have rendered obvious wherein the first ratio ranges from 5 to 10 (Shimizu, Examples 10 and 11, also see the rejection of Claim 1 above).
Regarding Claim 3, the combination of Shimizu and Kim would have rendered obvious wherein the first ratio ranges from 13 to 19 (Shimizu, Examples 10 and 11 and Comparative Example 4, also see the rejection of Claim 1 above, and where Kim teaches adjusting the ratios based on a desired color purity).
Regarding Claim 4, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum comprises a first intensity peak and a second intensity peak, the first intensity peak is a maximum peak of the output spectrum from 380 nm to 493 nm, the second intensity peak is a maximum peak of the output spectrum from 494 nm to 580 nm, a ratio of the first intensity peak over the second intensity peak defines as a second ratio, and the second ratio ranges from 5 to 35 (Shimizu, Abstract and paragraph [0011] teaching intensity peak ratios of 3–19, or 5–7 in Fig. 10B, which overlaps the claimed range, see, e.g., MPEP § 2144.05).
Regarding Claim 5, the combination of Shimizu and Kim would have rendered obvious wherein the second ratio ranges from 8 to 16 (Shimizu, Fig. 5, illustrating examples from 3–19; Fig. 10B illustrating about 5–7, where Kim teaches adjusting the ratios based on a desired color purity).
Regarding Claim 6, the combination of Shimizu and Kim would have rendered obvious wherein the second ratio ranges from 21 to 32 (Shimizu, Fig. 5, illustrating examples from 3–60, including the Comparative Examples, and where the specific ratio would have been a matter of design choice, as taught by Kim that the intensities may be adjusted as needed to achieve a desired color mix).
Regarding Claim 7, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum further comprises a first wave corresponding to the first intensity peak, and a full width at half maximum of the first wave ranges from 10 nm to 30 nm (paragraph [0032] of Shimizu, 15–30 nm).
Regarding Claim 8, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum further comprises a second wave corresponding 
Regarding Claim 9, the combination of Shimizu and Kim would have rendered obvious wherein the output spectrum further comprises a bottom located between 483 nm and 503 nm (e.g., Figs. 3A and 10B of Shimizu).
Regarding Claim 10, the combination of Shimizu and Kim would have rendered obvious wherein the light converting layer comprises a quantum dot material, a color filter material, or a phosphor material (paragraph [0029] of Shimizu, phosphor material, also where quantum dot and color filter materials are well-known alternatives for controlling the emission spectrum of emitted light).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN CROCKETT/Primary Examiner, Art Unit 2871